THE OFFER AND SALE OF THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE AND THIS NOTE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE CONVEYED.
 
SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE
 

 $2,500,000.00
 Issuance Date: July 11, 2007

 
FOR VALUE RECEIVED, the undersigned, Atlas Technology Group (US), Inc., a
Delaware corporation, (hereinafter referred to as the “Maker”), a wholly owned
subsidiary of Tribeworks, Inc, a Delaware corporation (the “Company”), promises
to pay to the order of West Coast Opportunity Fund, LLC, a Delaware limited
liability company (“Holder”), at 2151 Alessandro Drive, Suite 100, Ventura, CA
93001, the principal amount of Two Million, Five Hundred Thousand and NO/100
DOLLARS ($2,500,000.00) (the “Principal”) when due, upon the Maturity Date (as
defined below), acceleration or otherwise (in each case in accordance with the
terms hereof) together with interest (“Interest”) at a rate equal to five
percent (5%) per annum (based on a 365-day year and charged on the basis of
actual days elapsed, the “Interest Rate”) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date, acceleration or otherwise (in each case in
accordance with the terms hereof). This Note may not be sold, assigned,
transferred or otherwise conveyed by the Holder. Certain capitalized terms used
herein are defined in Section 16.
 
1. Payments of Principal. On the Maturity Date, the Maker shall pay to the
Holder the unpaid Principal of this Promissory Note (this “Note”), together with
accrued and unpaid Interest. The “Maturity Date” shall be November 30, 2008, or
(a) such earlier date as may be accelerated by the Maker in accordance with the
terms hereof, or (b) such later date as may be extended at the option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall have occurred and be continuing or any event shall have occurred
and be continuing which with the passage of time and the failure to cure would
result in an Event of Default.
 
2. Interest; Interest Rate. Interest on this Note shall commence accruing on the
Issuance Date and shall be payable in arrears for each Payment Period on the
first day of the succeeding Payment Period during the period beginning on the
Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”). Interest shall be payable on each Interest Date to the Holder.
Interest accrues at the Interest Rate on all outstanding unpaid Principal owed
under this Note and all accrued Interest is payable on each Interest Date. Upon
the occurrence and during the continuance of an Event of Default, the Interest
Rate shall be increased to seven and one-half percent (7.5%) (the “Default
Rate”). In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.
 
PROMISSORY NOTE - Page 1

--------------------------------------------------------------------------------


3. Acceleration of Payment by the Maker. The Maker may, from time to time,
prepay all or any portion of the Principal or Interest of this Note to the
Holder without premium or penalty, provided that the Maker provide the Holder
with ten (10) days notice prior to such prepayment.
 
4. Rights Upon Events of Default.
 
(a)  Event of Default. Each of the following events shall constitute an “Event
of Default”:
 
i.  The Company has not entered into contracts with one of the entities set
forth on Schedule 4(a), totaling $5,000,000, in the aggregate, of non-contingent
future revenues to any of the Maker, Company or the Subsidiaries prior to 5:00
p.m. Redmond, Washington time on December 31, 2007;
 
ii.  the Maker fails to pay to the Holder any amount of Principal, Interest or
other amounts when and as due under this Note, if such failure continues for a
period of at least five (5) Business Days;
 
iii.  the Maker, the Company or any of their Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (i) commences a
voluntary case, (ii) consents to the entry of an order for relief against it in
an involuntary case, (iii) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (iv) makes a general
assignment for the benefit of its creditors or (v) admits in writing that it is
generally unable to pay its debts as they become due;
 
iv.  creditors of the Maker, the Company or any of their Subsidiaries file an
action for relief under any Bankruptcy Law against such entity in an involuntary
case and such action is not dismissed within thirty (30) days of such filing or
a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Maker or any of its Subsidiaries in an
involuntary case, (B) appoints a Custodian of the Maker or any of its
Subsidiaries or (C) orders the liquidation of the Maker or any of its
Subsidiaries;
 
v.  a final judgment or judgments for the payment of money aggregating in excess
of $250,000 are rendered against the Maker, the Company or any of their
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $250,000 amount set forth
above so long as the Maker provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity;
 
PROMISSORY NOTE - Page 2

--------------------------------------------------------------------------------


vi.  the Maker or Company, as applicable, materially breaches any representation
or warranty, or breaches any covenant or other term or condition of Securities
Purchase Agreement, except, in the case of a breach of a covenant or other term
or condition of the Securities Purchase Agreement which is curable, only if such
breach continues uncured for a period of at least thirty (30) consecutive days;
 
vii.  any Event of Default (as defined in any other promissory note issued
pursuant to the Securities Purchase Agreement (the “Other Note”)) occurs and is
continuing with respect to the Other Note;
 
viii.  any breach or failure in any respect to comply with Section 8 of this
Note which shall continue uncured for a period of ten (10) days after notice of
such breach or failure; or
 
ix.  any Event of Default defined in the Security Agreement occurs and is
continuing under the Security Agreement, the repudiation by the Maker, the
Company or any of their Subsidiaries of any of its obligations under the
Security Documents or the unenforceability of the Security Documents against the
Maker or any of its Subsidiaries for any reason.
 
x.  any default in excess of $100,000 occurs and is continuing under any
Indebtedness of the Maker, the Company, or any of their Subsidiaries.
 
(b)  Redemption Rights. Promptly after the occurrence of an Event of Default
with respect to this Note or the Other Note, the Maker shall deliver written
notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Maker to redeem all or any portion of the Note (as
“Event of Default Redemption”) by delivering written notice thereof (the “Event
of Default Redemption Notice”) to the Maker, which Event of Default Redemption
Notice shall indicate the portion of the Note the Holder is electing to redeem;
provided that upon the occurrence of any default described in Section 4(a)(vi)
and 4(a)(viii), the Note shall automatically, and without any action on behalf
of the Holders, be redeemed by the Maker. Each portion of the Note subject to
redemption by the Maker pursuant to this Section 4(b) shall be redeemed by the
Maker at a price equal to 100% of the outstanding Principal amount and accrued
and unpaid Interest with respect to such portion of the Note subject to
redemption (the “Event of Default Redemption Price”). Redemptions required by
this Section 4(b) shall be made in accordance with the provisions of Section 7.
 
5. Rights Upon Fundamental Transaction and Change of Control.
 
(a) Assumption. The Maker shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Maker under this Note and the other Transaction Documents (as
that term is defined in the Securities Purchase Agreement) in accordance with
the provisions of this Section 5 pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder prior
to such Fundamental Transaction. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Maker” shall refer instead to the Successor Entity),
and may exercise every right and power of the Maker and shall assume all of the
obligations of the Maker under this Note with the same effect as if such
Successor Entity had been named as the Maker herein. The provisions of this
Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
redemption of this Note.
 
PROMISSORY NOTE - Page 3

--------------------------------------------------------------------------------


(b) Change of Control Redemption Rights. No later than ten (10) days prior to
the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Maker shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice and ending on the date of the consummation of such
Change of Control (or, in the event a Change of Control Notice is not delivered
at least ten (10) days prior to a Change of Control, at any time on or after the
date which is ten (10) days prior to a Change of Control and ending ten (10)
days after the consummation of such Change of Control), the Holder may require
the Company to redeem all or any portion of the Note by delivering written
notice thereof (“Change of Control Redemption Notice”) to the Maker, which
Change of Control Redemption Notice shall indicate the portion of the Note the
Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 4 shall be redeemed by the Maker at a price equal to
the sum of the Principal amount being redeemed together with accrued and unpaid
Interest with respect to such amount (the “Change of Control Redemption Price”).
Redemptions required by this Section 4 shall be made in accordance with the
provisions of Section 7 and shall have priority to payments to stockholders in
connection with a Change of Control.
 
6. Non-Circumvention. The Company and Maker hereby covenant and agree that
neither the Company nor the Maker will, by amendment of its Certificate of
Incorporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and use commercially
reasonable efforts to protect the rights of the Holder of this Note.
 
7. Holder’s Redemptions.
 
(a) Mechanics. The Maker shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Maker’s
receipt of the Required Holders’ Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Maker shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within ten (10) Business Days after the Maker’s receipt of such
notice otherwise. In the event of a redemption of less than all of the Principal
of this Note, the Maker shall promptly cause to be issued and delivered to the
Holder a new Note (in accordance with Section 9(b)) representing the outstanding
Principal which has not been redeemed.
 
PROMISSORY NOTE - Page 4

--------------------------------------------------------------------------------


(b) Redemption by Holders. Any Event of Default Redemption Notice for redemption
or repayment as a result of an event or occurrence substantially similar to the
events or occurrences described in Section 4(b) or Section 8 is to be delivered
to the Maker by the Holders.
 
8. Covenants.
 
(a) Security Agreement. The Maker and the Holder have entered into the Security
Agreement, securing this Note with a first lien security interest in all assets
now owned or after acquired by the Maker for the benefit of the Holder.
 
(b) Rank. The indebtedness created by this Note shall be senior to all other
Indebtedness of the Maker and its Subsidiaries.
 
(c) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
and the Maker shall not, and neither the Company nor the Maker shall permit any
of its Subsidiaries to, directly or indirectly, incur or guarantee, assume or
suffer to exist any Indebtedness, other than (i) the Indebtedness evidenced by
this Note and the other Note and (ii) Permitted Indebtedness that is either
unsecured or secured by Permitted Liens.
 
(d) Existence of Liens. So long as this Note is outstanding, the Company and the
Maker shall not, and neither the Company nor the Maker shall permit any of its
Subsidiaries to, directly or indirectly, allow or suffer to exist any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by the
Company, the Maker or any of its Subsidiaries (collectively, “Liens”) superior
in interest to that of the Holder.
 
(e) Restricted Payments. The Company and the Maker shall not, and the Company
and the Maker shall not permit any of its Subsidiaries to, directly or
indirectly:
 
(i) declare or pay any dividend or make any other payment or distribution on
account of the Company’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Company) or
to the direct or indirect holders of the Company’s Equity Interests in their
capacity as such, provided, however, that the Subsidiaries may pay dividends to
the Company and its Subsidiaries;
 
(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Maker) any Equity Interests of the Company; or
 
(iii) make any payment on or with respect to, accelerate the maturity of, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness of the Company or the Maker, except a payment of interest,
principal or other amounts due at the stated maturity thereof.
 
PROMISSORY NOTE - Page 5

--------------------------------------------------------------------------------


(f) Asset Sales. The Company shall not, and neither the Company nor the Maker
shall permit any of its Subsidiaries to, directly or indirectly, consummate any
Asset Sale provided, however, that the Maker and its Subsidiaries may consummate
sales of assets or Equity Interests to the Maker or its subsidiaries with
Holder’s consent, which will not be unreasonably withheld or delayed, other than
any Asset Sale which transfers an asset or an Equity interest to a non-United
States Subsidiary, which shall not be permitted.
 
(g) Use of Proceeds. The Maker will use amounts received from Holder pursuant to
this Note for general corporate purposes.
 
9. Reissuance Of This Note.
 
(a) Lost, Stolen or Mutilated Note. Upon receipt by the Maker of evidence
reasonably satisfactory to the Maker of the loss, theft, destruction or
mutilation of this Note, an affidavit from Holder to such effect, an indemnity
in form and substance reasonably acceptable to Maker and, in the case of
mutilation, upon surrender and cancellation of this Note, the Maker shall
execute and deliver to the Holder a new Note (in accordance with Section 9(b))
representing the outstanding Principal.
 
(b) Issuance of New Notes. Whenever the Maker is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued Interest on the Principal and Interest of this Note,
from the Issuance Date.
 
10. Remedies, Characterizations and Other Obligations. The remedies provided in
this Note shall be cumulative and in addition to all other remedies available
under this Note and any of the other Transaction Documents at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Maker to comply with the terms of this Note.
Amounts set forth or provided for herein with respect to payments and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Maker (or the performance thereof).
 
11. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Maker or
other proceedings affecting Maker creditors’ rights and involving a claim under
this Note, then the Maker shall pay the reasonable costs incurred by the Holder
for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, attorneys’ fees and disbursements.
 
12. Construction; Headings. This Note shall be deemed to be jointly drafted by
the Maker and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.
 
PROMISSORY NOTE - Page 6

--------------------------------------------------------------------------------


13. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
13. Notices; Payments.
 
(a)  Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Maker shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
 
(b) Payments. Whenever any payment of cash is to be made by the Maker to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Maker and sent
via overnight courier service to such Person at such address as previously
provided to the Maker in writing; provided that the Holder may elect to receive
a payment of cash via wire transfer of immediately available funds by providing
the Maker with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Date which is not the date on which this Note is paid in
full, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of Interest due on such date.
 
14. Cancellation. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full in cash, this Note shall
automatically be deemed canceled, shall be surrendered to the Maker for
cancellation and shall not be reissued.
 
15. Governing Law; Jurisdiction. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note and all disputes arising hereunder
shall be governed by, the laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Any suit, action or
proceeding seeking to enforce any provision of, or based on any dispute or
matter arising out of or in connection with, this Note must be brought in the
state and federal courts located in Delaware. Each of the parties (a) consents
to the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding, (b) irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding which
is brought in any such court has been brought in an inconvenient forum, (c) will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (d) will not bring any action
relating to this Note in any other court.
 
PROMISSORY NOTE - Page 7

--------------------------------------------------------------------------------


16. Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:
 
(a)  “Asset Sale” means the sale, lease, conveyance or other disposition of any
assets or rights other than in the ordinary course of business.
 
(b)  “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the city of Los Angeles are authorized or required by
law to remain closed.
 
(c)  “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP.
 
(d)  “Capital Stock” means: (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
(e)  “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the shares of Capital
Stock in which holders of the Maker’s or Company’s voting power immediately
prior to such reorganization, recapitalization or reclassification continue
after such reorganization, recapitalization or reclassification to hold publicly
traded securities and, directly or indirectly, the voting power of the surviving
entity or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Maker or Company, as
applicable.
 
(f)  “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.
 
(g)  “Common Stock” shall mean the common stock of the Company, par value
$0.0004 per share.
 
(h)  “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
 
PROMISSORY NOTE - Page 8

--------------------------------------------------------------------------------


(i)  “Fundamental Transaction” means that the Maker or the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Maker or Company, as applicable, is the
surviving corporation) another Person, or (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Maker or the Company to another Person, or (iii) allow another Person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
the 50% of the outstanding shares of Capital Stock (not including any shares of
Capital Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Capital Stock (not
including any shares of Capital Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its Capital Stock.
 
(j)  “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(k)  “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
 
(i)  interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
 
(ii)  other agreements or arrangements designed to manage interest rates or
interest rate risk; and
 
(iii)  other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.
 
(l)  “Indebtedness” means, any indebtedness (excluding accrued expenses and
trade payables), whether or not contingent:
 
(i) in respect of borrowed money;
 
(ii) evidenced by bonds, notes or similar instruments or letters of credit (or
reimbursement agreements in respect thereof);
 
(iii) in respect of banker’s acceptances;
 
(iv) representing Capital Lease Obligations;
 
(v) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or
 
(vi) representing any Hedging Obligations,
 
PROMISSORY NOTE - Page 9

--------------------------------------------------------------------------------


if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
Maker prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the Maker
or its Subsidiaries (whether or not such Indebtedness is assumed by the Maker or
such Subsidiary) and, to the extent not otherwise included, the guarantee by the
Maker or any of its Subsidiaries of any Indebtedness of any other Person.
 
(m)  “Issuance Date” shall mean July 11, 2007.
 
(n)  “Material Adverse Effect” shall have the meaning set forth in the
Securities Purchase Agreement.
 
(o)  “Mortgage” means a Mortgage in form and substance reasonably satisfactory
to the Holder, as it may be amended, supplemented or otherwise modified from
time to time.
 
(p)  “Payment Period” means each of: the period beginning on and including the
Issuance Date and ending on and including November 30, 2007; the period
beginning on and including December 1, 2007 and ending on and including May 31,
2008; the period beginning on and including June 1, 2008 and ending on and
including the Maturity Date.
 
(q)  “Permitted Indebtedness” means (i) any Indebtedness of the Maker, the
Company or any Subsidiary that is (A) subordinate to the Holder’s security
interest created by this Note, the Security Agreement and the Security
Documents, and (B) less than $2,000,000 in the aggregate, or (ii) Indebtedness
of the Maker, the Company or any Subsidiary outstanding as of the Closing Date
and the refinancing, renewal or extension thereof, provided that (A) there are
no additional obligors with respect thereto (B) there is no shortening of the
maturity thereof, (C) principal amount thereof is not increased, and (D) the
security interest is not changed or amended.
 
(r)  “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the Maker’s obligations under this
Note, (v) Liens securing Permitted Indebtedness subject to securitization, (vi)
Liens in connection with workmen’s compensation, unemployment insurance or other
social security, old age pension or public liability obligations; (vii) legal or
equitable encumbrances up to an aggregate amount of $250,000 deemed to exist by
reason of the existence of any litigation or other legal proceeding or arising
out of a judgment or award with respect to which an appeal is being prosecuted
in good faith; or (viii) rights reserved to or vested in any municipality,
governmental, statutory or other public authority to control or regulate Maker
or any Subsidiary’s assets and properties in any manner, and all applicable
laws, rules and orders from any governmental authority, to the extent any such
rights could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
PROMISSORY NOTE - Page 10

--------------------------------------------------------------------------------


(s)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(t)  “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, capital stock..
 
(u)  “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of June 15, 2007 by and among the Company, the Maker and the
Subsidiaries and the Holder.
 
(v)  “Security Agreement” means the Pledge and Security Agreement dated June 15,
2007 by and among the Maker, the Company, the Subsidiaries and the Holder.
 
(w)  “Security Documents” means the Security Agreement, the Mortgages, if any,
and all other instruments, documents and agreements delivered by the Maker or
any of its Subsidiaries in order to grant to the Holder a Lien on any real,
personal or mixed property of the Maker or one of its Subsidiaries as security
for the obligations under this Note.
 
(x)  “Subsidiaries” shall have the mean Atlas Technology Group (NZ) Limited, a
New Zealand company, TakeCareofIT Limited, a Malta company, Atlas Technology
Group (US) Inc., a Delaware corporation, Atlas Technology Group Consulting Inc.,
a Delaware corporation, and BLive Networks Inc., a British Columbia corporation.
 
(y)  “Successor Entity” means the Person, which may be the Maker, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


PROMISSORY NOTE - Page 11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
Issuance Date set out above.
 

       
MAKER:
 
ATLAS TECHNOLOGY GROUP (US), INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Peter B. Jacobson
Title: President

 
By signing below, the Company agrees to be bound by and subject to Section 6 and
Section 8 of this Note.
 

       
COMPANY:
 
TRIBEWORKS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Peter B. Jacobson
Title: Chief Executive Officer


--------------------------------------------------------------------------------

